DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-15 are currently pending.
Response to Arguments
Applicant’s arguments, see page 4, filed 01/24/2022, with respect to the abstract objection have been fully considered and are persuasive.  The abstract objection has been withdrawn per applicant’s amendment to the abstract.
Allowable Subject Matter
Claims 1-15 are allowed.
Ashkenazi et al US20080095490 (hereinafter “Ashkenazi”) discloses a polymer waveguide resonator device for high-frequency ultrasound detection having an optical resonator coupled to a straight optical waveguide which serves as input and output ports. Acoustic waves irradiating the waveguide induce strain modifying the waveguide cross-section or other design property. As a consequence, the effective refractive index of optical waves propagating along the ring is modified. The sharp wavelength dependence of the high Q-factor resonator enhances the optical response to acoustic strain. High sensitivity is demonstrated experimentally in detecting broadband ultrasound pulses from a 10 MHz transducer. (Fig 1-18, Paragraph 0046-0074)
However, Ashkenazi fails to disclose the optical waveguide closed-loop resonator is arranged at said plurality of sensor elements and associated with each of the individual sensor elements of the plurality of sensor elements such that a resonance frequency of the optical 
Margalit et al US7145660 (hereinafter “Margalit”) discloses an optical sensor system for providing an output signal in response to a sensed parameter is disclosed. The sensor system comprises an optical signal source generating an input signal, a sensing element in optical communication with the optical signal source and a detector in optical communication with the sensing element. The sensing element comprises at least two resonant cavity loops exhibiting a common resonant frequency near at least one frequency of the input signal, at least one of the resonant cavity loops being exposed to an external parameter. The external parameter modifies the resonant frequency of the at least one exposed resonant cavity loop thereby modifying an optical output signal. The detector detects any modification in the output optical signal in response to the sensed parameter. (Fig 1-9, Col 6 line 31 – Col 21 line 25)
However, Margalit fails to disclose the optical waveguide closed-loop resonator is arranged at said plurality of sensor elements and associated with each of the individual sensor elements of the plurality of sensor elements such that a resonance frequency of the optical waveguide closed-loop resonator is shifted due to the affected physical properties of all individual sensor elements of the plurality of sensor elements. This configuration improves mechanical stability and acoustic characteristics.
Prior arts such as Ashkenazi and Margalit made available do not teach, or fairly suggest, the optical waveguide closed-loop resonator is arranged at said plurality of sensor elements and associated with each of the individual sensor elements of the plurality of sensor elements such that a resonance frequency of the optical waveguide closed-loop resonator is shifted due to the 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-15 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855